Citation Nr: 0813076	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

In March 2006, the veteran requested a hearing before a 
member of the Board.  However, he canceled his hearing 
request in correspondence dated April 6, 2006.  Thus, the 
matter has been certified to the Board for decision.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is manifested by pain and 
diarrhea.  

2.  Impairment of health manifested by anemia and weight 
loss, or recurring incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, have 
not been shown.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim. 

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his June 2006 
hearing testimony.  At that time the veteran testified as to 
the impact of the manifestations of his duodenal ulcer on 
activities of daily living and employment.  The veteran 
discussed the foods he could not eat, the activities of daily 
living that had to be restricted, and the fact that he had 
occasionally missed work because of his disorder.  Actual 
knowledge is established by his statements demonstrating an 
awareness of what is necessary to substantiate the claim.  
See Vazquez-Flores, slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  
	
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
The veteran has been medically evaluated in conjunction with 
his claim.  

The RO twice requested that the veteran's private treating 
physicians, Dr. R. and Dr. V., provide records pertinent to 
the veteran's treatment for duodenal ulcer.  No response has 
been received.  In October 2005, the veteran was advised that 
the records had not been submitted and was reminded of his 
duty to ensure that the records were received for 
consideration on appeal.  To date, the records have not been 
received, and in June 2006, the veteran wrote that he had no 
further evidence to submit.  The Board is therefore satisfied 
that the duties to notify and assist have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran contends that the assigned 20 percent evaluation 
assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, 
does not adequately reflect the severity of his duodenal 
ulcer.  Under that Diagnostic Code, a 20 percent evaluation 
is warranted where the condition is moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days  in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted where 
the condition is moderately severe with impairment of health 
manifested by anemia and weight loss; or, recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.  A 60 percent evaluation is 
warranted where the condition is severe, with pain only 
partially relieved by ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

The veteran has indicated that his disorder causes him a 
great deal of pain.  He does not enjoy the diet that has been 
prescribed for him and takes little pleasure from eating.  
According to his hearing testimony, he has had to curtail 
certain activities, such as long trips, in order to 
accommodate the needs of his disorder.  He testified that his 
weight tends to fluctuate between 5 and 10 pounds.  

The medical evidence of record indicates that the veteran 
received treatment for right upper quadrant pain in October 
2004.  No vomiting, nausea, or diarrhea was reported.  The 
veteran's weight was 168.  X-ray studies were unable to 
diagnose the reason for the veteran's pain, and it is unclear 
whether the episode could be attributed to duodenal ulcer.   

In February 2005, the veteran had an endoscopy which showed 
that he had an acute duodenal ulcer, mild esophagitis, mild 
antral gastritis, and hiatal hernia.  

The veteran received a VA examination in May 2005.  He 
reported that he had daily bouts of acid reflux which were 
treated with medications.  Vomiting, hematemesis, 
constipation and melena were denied.  The veteran did note 
episodes of diarrhea.  Hemoglobin was 15 g/dl and hematocrit 
was 43%.  No weight changes were reported, and there were no 
signs of anemia.  Weight was 170.

On review, the Board finds that the evidence does not support 
a finding that the veteran's duodenal ulcer is manifested by 
moderately severe impairment of health with anemia and weight 
loss.  Anemia has never been diagnosed, and significant 
weight loss has been denied by the veteran and is not shown 
by the medical evidence.  There is also no evidence of 
incapacitating episodes lasting 10 days or more, at least 
four times a year.  Thus, entitlement to an increased rating 
under Diagnostic Code 7305 has not been shown.  

The Board also finds that no other potentially applicable 
Diagnostic Code affords the veteran a higher evaluation for 
duodenal ulcer.  The veteran has not been diagnosed with any 
of the disorders found in 38 C.F.R. § 4.114, with the 
exception of gastritis.  However, there was no finding of 
multiple small eroded or ulcerated areas on endoscopy, and 
hemoglobin was normal on examination in May 2005. Thus, the 
veteran is not entitled to an increased rating under 
Diagnostic Code 7307.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected duodenal ulcer presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for duodenal ulcer.  
Thus, the preponderance of the evidence is against the 
veteran's increased rating claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


